Citation Nr: 0927576	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  05-36 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an effective date prior to January 27, 
2004, for the grant of service connection for Crohn's Disease 
and inflammatory bowel disease with ileostomy.

2.  Entitlement to an effective date prior to January 27, 
2004, for the grant of entitlement to a total disability 
rating based on individual unemployability (TDIU).

3.  Whether there is clear and unmistakable error (CUE) in an 
August 18, 1987, rating decision denying an increased 
evaluation for service connected resection of the small 
intestine.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs




ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States 
Marine Corps form June 1964 to June 1967.

This matter comes before the Board of veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
United States Department of Veterans Affairs (VA), which, in 
pertinent part, granted service connection for Crohn's 
Disease and inflammatory bowel disease with ileostomy and 
entitlement to TDIU, both effective from January 27, 2004, 
and which denied entitlement to increased evaluations for 
disabilities of the muscles of the abdomen and right thigh.

Also under appeal here is a June 2008 rating decision by the 
AMC which did not find CUE in an August 1987 denial of 
increased evaluation for Crohn's Disease. 

When this case was previously before the Board in March 2008, 
the effective date issues listed above were remanded to the 
RO, via the Appeals Management Center (AMC) because they were 
inextricably intertwined with a claim for CUE in a prior 
rating decision.  At that time the Board also denied 
entitlement to increased evaluations for the Veteran's muscle 
disabilities; no further issue remains on appeal with regard 
to those muscle disability claims.

As was discussed in the March 2008 Board decision, the June 
2004 decision also granted service connection for a fecal 
fistula at the site of the anorectal resection, rated 0 
percent disabling.  A September 2005 decision later assigned 
a 10 percent evaluation for the fistula.  The veteran 
perfected an appeal regarding the assigned evaluation, 
alleging a clear and unmistakable error (CUE) in the June 
2004 decision.  However, in an administrative appeal to the 
Director of Compensation and Pension Services by the New York 
RO, the Director found that a separate evaluation for the 
fistula was not warranted, as this was a manifestation of the 
Crohn's Disease and inflammatory bowel disease.  Evaluation 
of the underlying disease included consideration of the 
fistula.  In an October 2007 decision, the New York RO 
implemented the Director's instruction, removed the separate 
evaluation, and granted an increased schedular 100 percent 
disability for Crohn's Disease and inflammatory bowel disease 
effective January 27, 2004.  This action, which in effect 
granted the highest possible evaluation for the disability 
status post surgery (in place of separate evaluations of 40 
and 10 percent), is considered a full grant of the benefit 
sought on appeal with respect to evaluation of the fistula.  
It has subsumed any appeals regarding evaluation of the 
component parts of the disability, to include the alleged CUE 
with regard to evaluation.  As to this matter, there remains 
no issue or controversy for consideration by the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the March 2008 Board decision, the above earlier effective 
date issues were remanded to the RO, via the AMC, because 
they were found to be inextricably intertwined with the as 
yet unadjudicated claim of CUE in an August 1987 RO decision.  
The Board noted that arguments with regard to the issue of 
CUE in evaluation of the Veteran's small bowel resection 
duplicated exactly those regarding the effective date of 
service connection issues.  The CUE claim was referred for 
adjudication by the agency of original jurisdiction.

In June 2008, the RO issued a rating decision finding no CUE, 
and declining to revise the August 1987 determination.

On VA Form 646s, Statement of Accredited Representative in 
Appealed Case, received by the RO in September and November 
2008, the Veteran, through is representative, expressed 
disagreement with the June 2008 rating decision.  These 
documents are a timely Notice of Disagreement.  No Statement 
of the Case has been issued.  The Court of Appeals for 
Veterans Claims has held that where a Notice of Disagreement 
has been filed with regard to an issue, and a Statement of 
the Case has not been issued, the appropriate Board action is 
to remand the issue to the agency of original jurisdiction 
for issuance of a Statement of the Case.  Manlincon v. West, 
12 Vet. App. 238 (1999).  Thus this claim is being remanded 
for issuance of a statement of the case and to give the 
appellant the opportunity to complete an appeal.  38 U.S.C.A. 
§ 7105 (West 2005); 38 C.F.R. § 19.26 (2005); See Manlincon 
v. West, 12 Vet. App. 238 (1999).  

Because the Veteran has placed the CUE issue in appellate 
status, the claim remains open and not final.  Until it is 
finally resolved, it remains inextricably intertwined with 
the questions regarding the effective dates of service 
connection for Crohn's Disease and entitlement to TDIU.  This 
is evidenced by the September and November 2008 submissions 
from the Veteran's representative, which argue all the claims 
even while insisting that some have been resolved.  The Board 
finds that the earlier effective date claims must be again 
remanded to avoid pre-empting any adjudicative action on 
appeal.  Harris v. Derwinski, 1. Vet. App. 180 (1991).  The 
Board regrets the additional delay.

Accordingly, the case is REMANDED for the following action:

1. The appellant should be provided a 
Statement of the Case which addresses the 
issue of CUE in the August 1987 rating 
decision denying an increased evaluation 
for service connected resection of the 
small intestine.  If, and only if, an 
appeal is perfected by a timely filed 
substantive appeal, these issues should be 
certified to the Board.

2.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should issue an appropriate Supplemental 
Statement of the Case, if required by the 
submission of additional evidence and 
information, and provide the veteran and 
his representative the requisite time 
period to respond.  The case should then be 
returned to the Board for further appellate 
review, if otherwise in order.  No action 
is required of the appellant unless he is 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


